            Case 1:20-cv-01679-LAK Document 1 Filed 02/26/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ERIC BACCEGA,

                               Plaintiff,                     Docket No. 1:20-cv-1679

        - against -                                           JURY TRIAL DEMANDED


 42-18 LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Eric Baccega (“Baccega” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant 42-18 LLC (“42-18” or “Defendant”) hereby alleges

as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of a narwhal, owned

and registered by Baccega, a professional photographer. Accordingly, Baccega seeks monetary

relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:20-cv-01679-LAK Document 1 Filed 02/26/20 Page 2 of 6




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Baccega is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 10 rue des

Pres, 67240 Oberhoffen Sur Moder Paris France.

       6.      Upon information and belief, 42-18 is a foreign limited liability company duly

organized and existing under the laws of the State of Delaware, with a place of business at 787

Seventh Avenue, 48th Floor, New York, New York 10019. Upon information and belief, 42-18 in

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, 42-18 has owned and operated a website at the URL:

www.InsideHook.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Baccega photographed a narwhal (the “Photograph”). A true and correct copy of

the Photograph is attached hereto as Exhibit A.

       8.      Baccega added his watermark to the Photograph. See Exhibit A.

       9.      Baccega is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-189-909.
            Case 1:20-cv-01679-LAK Document 1 Filed 02/26/20 Page 3 of 6




       B.      Defendant’s Infringing Activities

       11.     42-18 ran an article on the Website entitled You Can Now Go Narwhal Watching

With Alex Trebek. See: https://www.insidehook.com/article/arts-entertainment/you-can-now-go-

narwhal-watching-with-alex-trebek. The article featured the Photograph. A screenshot of the

Photograph on the Website is attached hereto as Exhibit C.

       12.     42-18 did not license the Photograph from Plaintiff for its article, nor did 42-18

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     42-18 infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. 42-18 is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.     Upon information and belief, the foregoing acts of infringement by 42-18 have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                SECOND CLAIM FOR RELIEF
           Case 1:20-cv-01679-LAK Document 1 Filed 02/26/20 Page 4 of 6




      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

        18.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

        19.     Upon information and belief, in its article on the Website, Defendant cropped out

Plaintiff watermark.

        20.     Upon information and belief, 42-18 intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

        21.     The conduct of 42-18 violates 17 U.S.C. § 1202(b).

        22.     Upon information and belief, 42-18’ falsification, removal and/or alteration of the

aforementioned copyright management information was made without the knowledge or consent

of Plaintiff.

        23.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by 42-18 intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. 42-18 also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

        24.     As a result of the wrongful conduct of 42-18 as alleged herein, Plaintiff is entitled

to recover from 42-18 the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by 42-18 because of their violations of 17 U.S.C. § 1202, including

attorney’s fees and costs.
            Case 1:20-cv-01679-LAK Document 1 Filed 02/26/20 Page 5 of 6




       25.     Alternatively, Plaintiff may elect to recover from 42-18 statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant 42-18 be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant 42-18 be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       5.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       6.      That Plaintiff be awarded punitive damages for copyright infringement;

       7.      That Plaintiff be awarded attorney’s fees and costs;

       8.      That Plaintiff be awarded pre-judgment interest; and

       9.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).
         Case 1:20-cv-01679-LAK Document 1 Filed 02/26/20 Page 6 of 6




Dated: Valley Stream, New York
       February 26, 2020
                                               LIEBOWITZ LAW FIRM, PLLC
                                               By: /s/Richard Liebowitz
                                                    Richard P. Liebowitz
                                               11 Sunrise Plaza, Suite 305
                                               Valley Stream, NY 11580
                                               Tel: (516) 233-1660
                                               RL@LiebowitzLawFirm.com

                                              Attorneys for Plaintiff Eric Baccega
